UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6803


TYRELLE DEYON JONES,

                Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA; WARDEN BERKERBILE,

                Respondents – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:11-cv-00372-JCC-IDD)


Submitted:   September 13, 2011       Decided:   September 16, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrelle Deyon Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyrelle    Deyon    Jones       appeals     the   district       court’s

orders denying his petition for writ of habeas corpus, pursuant

to 28 U.S.C.A § 2241 (West 2006 & Supp. 2011), and denying his

motion to alter or amend judgment.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.                 Jones v. United States,

No.   1:11-cv-00372-JCC-IDD       (E.D.      Va.    Apr.    14,    2011;    May   18,

2011).     We dispense with oral argument because the facts and

legal    contentions   are     adequately     presented       in   the     materials

before   the   court   and   argument       would     not   aid    the   decisional

process.



                                                                            AFFIRMED




                                        2